Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 11 are allowable. The restriction requirement between patentable distinct species, as set forth in the Office action mailed on 09/25/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/23/2018 between species is withdrawn.  Claims 6, 9, 16, 19, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Regarding claim 1, neither Gormley (US9696728B2) nor Platts (US20160200616A1) disclose every single limitation as set forth, nor does the combination of Gormley and Platts teach single limitation of the claim. Specifically, the prior art fails to disclose “the second inlet being operable to fluidly connect to the second drain opening and the second drain flange, the second inlet being operable to receive water and waste materials from the second basin: whereby the disposal is operable to receive water and waste materials from both the first basin and the second basin” in combination with the other limitations of the claim. 
Claims 2-9are allowed because they depend from claim 1.

Regarding claim 11, neither Gormley (US9696728B2) nor Platts (US20160200616A1) disclose every single limitation as set forth, nor does the combination of Gormley and Platts teach single limitation of the claim. Specifically, the prior art fails to disclose “the second inlet being operable to fluidly connect to the second drain opening and the second drain flange, the second inlet being operable to receive water and waste materials from the second basin; whereby the disposal is operable to receive water and waste materials from both the first basin and the second basin” in combination with the other limitations of the claim. 
Claims 12-19 are allowed because they depend from claim 11.

Regarding claim 21, neither Gormley (US9696728B2) nor Platts (US20160200616A1) disclose every single limitation as set forth, nor does the combination of Gormley and Platts teach single limitation of the claim. Specifically, the 
Claim 22 is allowed because they depend from claim 21.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        

/FAYE FRANCIS/Primary Examiner, Art Unit 3725